—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Motor Vehicles which revoked petitioner’s dealership registration.
The evidence adduced at the hearing was of such quality and quantity as to give rise to a reasonable and logical *776inference that petitioner improperly used dealer plates on two of his taxis in violation of Vehicle and Traffic Law § 415 (8) (see, Matter of Lyon Coram Auto Body v New York State Dept. of Motor Vehicles, 147 AD2d 564). Inasmuch as the determination of the Commissioner of Motor Vehicles was supported by substantial evidence, it must be upheld (see, Matter of Shaw v Passidomo, 123 AD2d 768). Petitioner’s claim that he did not operate his taxis for hire but was merely providing free taxi service to the community created a factual issue which the Administrative Law Judge was free to resolve against him (see, Matter of Halstead v Adduci, 125 AD2d 846).
Levine, J. P., Mercure, Mahoney, Casey and Harvey, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.